REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Tanaka et al., US PG Pub. No. 20160088209, teach an electronic display device [100, fig. 2], comprising:
measurement sensors [17, fig. 2] that measure respective items [0064, 0178, sensor unit 17 include various types of sensors such as temperature, acceleration, and so forth to measure specific item such as temperature and acceleration and so forth].
a digital display [19, fig. 2] that displays the items [0063, 066, 0243, display unit 11 is viewed as an output unit to display images and other measured items].
a processor [11, fig. 2] that determines a main image related to a measurement of at least one of the items and updates the main image at first timing, wherein [0100, 0102, the by measuring the surround, the main image and the sub image time can be calculated or determined].
Tanaka et al. do not teach upon displaying the main image related to a measurement of an item other than the first item on the digital display, the processor determines that a sub image is related to a measurement of the first item, synchronizes the first timing with update timing that is related to the main image, for simultaneously updates the main image and the sub image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2118